Citation Nr: 1602774	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO. 10-34 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent prior to November 19, 2014 and in excess of 40 percent thereafter for lumbar spine degenerative disc disease (DDD).

2. Entitlement to an initial rating in excess of 10 percent for right lower extremity sciatica.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to March 1989.

This matter is before the Board of Veterans' Appeals (Board) on appeal from June 2009 and March 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The RO granted an additional increased rating of 40 percent for the Veteran's low back disability in a March 2015 rating decision, effective November 19, 2014. The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. Id.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran indicated during his October 2015 hearing that he is currently employed full time, and there is no evidence of record that this employment is not substantially gainful. Therefore, TDIU has not been raised by the record at this time.

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including TDIU. See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice, 22 Vet. App. 447. In light of this principle, entitlement to special monthly compensation (SMC) has been found to be an inferable issue anytime a veteran is requesting increased benefits. Akles v. Derwinski, 1 Vet. App. 118 (1991). 

However, the Veteran does not have a single disability rated at 100 percent with an additional disability rated at 60 percent or more, even when considering TDIU and temporary total ratings. 38 U.S.C.A. § 1114(s); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010); 38 C.F.R. §§ 3.350(i), 4.29, 4.30.
There is no lay or medical evidence the Veteran is housebound in fact, requires aid and attendance, or that his disabilities result in loss of use of a limb, blindness or deafness. 38 U.S.C.A. §§ 1114(s), (l), (k); 38 C.F.R. § 3.350(a), (b), (i). As such, the Board will not infer the issue of entitlement to SMC at this time.

The Veteran and his wife testified at a central office hearing before the undersigned Veterans Law Judge (VLJ) in October 2015. A transcript of the hearing is associated with the electronic claims files.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The Veteran testified during the Board hearing that he has erectile dysfunction secondary to his service-connected lumbar spine disability.  The Veteran is advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

When a notice of disagreement (NOD) has been filed with regard to an issue, and a statement of the case (SOC) has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC. Manlincon v. West, 12 Vet. App. 238 (1999). An NOD is timely when it is filed within one year of the adverse decision. 38 C.F.R. § 20.302. In this case, the RO granted service connection for right lower extremity sciatica in a March 2015 rating decision and assigned a 10 percent rating. In December 2015 correspondence the Veteran expressed disagreement with the rating assigned for this right lower extremity sciatica, which constitutes a timely NOD to the 10 percent rating. 38 C.F.R. § 20.201. There is no indication that any further action has been taken on these issues, and therefore a remand is required for the issuance of an SOC and to provide the Veteran with an opportunity to perfect an appeal.

Concerning the claim for an increased rating for a low back disability, the rating criteria for spine disabilities requires that all associated objective neurologic abnormalities, including bowel or bladder impairment, be rated separately under and applicable diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1. During his October 2015 hearing, the Veteran stated that he began experiencing bowel and bladder impairments approximately two to three years ago, which he believed could be related to his current low back disability. See October 2015 Hearing Transcript at 25-29. However, the November 2014 VA examiner noted in his examination report that no bladder or bowel impairments were present. As there is evidence of a potentially associated neurologic abnormality that was not considered by the most recent VA examiner, the Board finds it must remand the claim for a new examination detailing the severity of the current low back condition as well as all associated neurologic disorders, including bowel or bladder impairment. 

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case regarding the issue(s) of entitlement to an initial rating in excess of 10 percent for right lower extremity sciatica. See December 2015 Notice of Disagreement.

2. After completion of the foregoing, schedule the Veteran for a VA examination. The claims folder should be forwarded to the examiner for review and the examiner should indicate that such review was accomplished in the report. Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

The examiner should describe the nature and extent of the Veteran's service-connected lumbosacral spine disorder, to include orthopedic and neurologic manifestations.

The examiner should specifically opine whether the Veteran has any neurological abnormalities associated with the service-connected lumbar spine disorder other than the service-connected bilateral lower extremity radiculopathy, to include bowel or bladder impairment as reported by the Veteran during his October 2015 testimony. See October 2015 Hearing Transcript at 25-29; October 19, 2015 VA medical record on VBMS.  The examiner should provide a complete explanation for the opinion.

3. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




